SUPPLEMENT DATED APRIL 16, 2010 TO PROSPECTUS DATED MAY 1, 1998 FOR LIBERTY ADVISOR ISSUED BY LIBERTY LIFE ASSURANCE COMPANY OF BOSTON VARIABLE ACCOUNT J This supplement contains information regarding changes to the investment adviser of the Columbia Funds. On or about May 1, 2010, RiverSource Investments, LLC (the “New Advisor”), a subsidiary of Ameriprise Financial, will become the investment advisor of the Columbia Funds. The New Advisor expects to change its name to Columbia Management Investment Advisers, LLC on or shortly after May 1, Please retain this supplement with your prospectus for future reference. Liberty
